Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 63 on Page 25, line 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hal Gwin on 1/20/2022.

The application has been amended as follows: 

a pilot fuel flow circuit comprising at least one convoluted pilot fuel flow passage extending continuously from a pilot fuel feed at an upstream end of the fuel injector to a pilot fuel spray nozzle inlet; and 
a main fuel flow circuit comprising at least one main fuel flow passage extending from a main fuel feed at the upstream end of the fuel injector to a main spray nozzle inlet, wherein: 
the at least one convoluted pilot fuel flow passage comprises an even number greater than two of axially-extending pilot fuel flow passage portions, 
the axially-extending pilot fuel flow passage communication with the main fuel flow circuit, 
each of the axially-extending pilot fuel flow passage portions  fuel injector and a downstream end distal the upstream end of the fuel injector, 
adjacent axially-extending pilot fuel flow passage portions of the at least one convoluted pilot fuel flow passage are connected via a respective elbow portion alternately at the upstream and downstream ends of the adjacent axially-extending pilot fuel flow passage portions such that, in use, pilot fuel can flow in opposing axial directions within the adjacent axially-extending pilot fuel flow passage portions, 
the at least one main fuel flow passage each comprises at least one axially-extending main fuel flow passage portion, 
the at least one axially-extending main fuel flow passage portion and the at least one axially-extending pilot fuel flow passage portion are concentrically arranged, and 
each of the at least one axially-extending main fuel flow passage portion is concentrically radially-inwards of a respective one of the axially-extending pilot fuel flow passage portions.  

Claim 4 (Currently Amended): 	The fuel injector of claim 1, wherein the at least one convoluted pilot fuel flow passage of the pilot fuel circuit comprises two or more convoluted pilot fuel flow passages extending continuously from the pilot fuel feed at the upstream end of the fuel injector to the pilot fuel spray nozzle inlet.  

Claim 5 (Currently Amended): 	The fuel injector of claim 4, wherein the two or more convoluted pilot fuel flow passages comprises of the axially-extending pilot fuel flow passage portions.  

Claim 6 (Currently Amended): 	The fuel injector of claim 1, wherein each of the respective elbow portions 

Claim 7 (Currently Amended): 	The fuel injector of claim 1, wherein the at least one axially-extending main fuel flow passage comprises a plurality of axially-extending main fuel flow passage portions, and wherein the at least one axially-extending main fuel flow passage comprises at least one circumferentially-extending portion proximal the upstream end of the fuel injector and in fluid communication with the plurality of axially-extending main fuel flow passage portions.  

Claim 8 (Currently Amended):	 The fuel injector of claim 7, wherein each of the plurality of axially-extending main fuel flow passage portions the respective one of the axially-extending pilot fuel flow passage portions of the pilot fuel flow passage.  

Claim 9 (Currently Amended): 	The fuel injector of claim 1, wherein the fuel injector comprises an upstream manifold comprising the pilot fuel feed and a downstream manifold comprising [[a]] the main spray nozzle inlet, the upstream and downstream manifolds being axially separated by a plurality of circumferentially-spaced, axially-extending heat transfer conduits, wherein each of the plurality of circumferentially-spaced, axially-extending heat transfer conduits the respective one of the axially-extending pilot fuel flow passage portions of the at least one convoluted pilot fuel flow passage concentrically arranged with a respective one of the at least one axially-extending main fuel flow passage portion 

Claim 10 (Currently Amended): 	The fuel injector of claim 9, wherein each of the plurality of circumferentially-spaced, axially-extending heat transfer conduits the respective one of the at least one axially-extending main fuel flow passage portion respective one of the axially-extending pilot fuel flow passage portions of the at least one convoluted pilot fuel flow passage.  

Claim 12 (Currently Amended): A combustion system for [[the]] a gas turbine engine, wherein the combustion system comprises a fuel injector for the gas turbine engine, the fuel injector comprising:
a pilot fuel flow circuit comprising at least one convoluted pilot fuel flow passage extending continuously from a pilot fuel feed at an upstream end of the fuel injector to a pilot fuel spray nozzle inlet; and 
a main fuel flow circuit comprising at least one main fuel flow passage extending from a main fuel feed at the upstream end of the fuel injector to a main spray nozzle inlet, wherein: 
the at least one convoluted pilot fuel flow passage comprises an even number greater than two of axially-extending pilot fuel flow passage portions, 
the axially-extending pilot fuel flow passage portions are in thermal communication with the main fuel flow circuit, 
each of the axially-extending pilot fuel flow passage portions has an upstream end proximal the upstream end of the fuel injector and a downstream end distal the upstream end of the fuel injector, 
adjacent axially-extending pilot fuel flow passage portions of the at least one convoluted pilot fuel flow passage are connected via a respective elbow portion alternately at the upstream and downstream ends of the adjacent axially-extending pilot fuel flow passage portions such that, in use, pilot fuel can flow in opposing axial directions within the adjacent axially-extending pilot fuel flow passage portions, 
the at least one main fuel flow passage each comprises at least one axially-extending main fuel flow passage portion, 
the at least one axially-extending main fuel flow passage portion and the at least one axially-extending pilot fuel flow passage portion are concentrically arranged, and 
each of the at least one axially-extending main fuel flow passage portion is concentrically radially-inwards of a respective one of the axially-extending pilot fuel flow passage portions.  

Claim 13 (Currently Amended): 	[[The]] A gas turbine engine comprising [[the]] a combustion system, wherein the combustion system comprises a fuel injector for the gas turbine engine, the fuel injector comprising:
a pilot fuel flow circuit comprising at least one convoluted pilot fuel flow passage extending continuously from a pilot fuel feed at an upstream end of the fuel injector to a pilot fuel spray nozzle inlet; and 
a main fuel flow circuit comprising at least one main fuel flow passage extending from a main fuel feed at the upstream end of the fuel injector to a main spray nozzle inlet, wherein: 
the at least one convoluted pilot fuel flow passage comprises an even number greater than two of axially-extending pilot fuel flow passage portions, 
the axially-extending pilot fuel flow passage portions are in thermal communication with the main fuel flow circuit, 
each of the axially-extending pilot fuel flow passage portions has an upstream end proximal the upstream end of the fuel injector and a downstream end distal the upstream end of the fuel injector, 
adjacent axially-extending pilot fuel flow passage portions of the at least one convoluted pilot fuel flow passage are connected via a respective elbow portion alternately at the upstream and downstream ends of the adjacent axially-extending pilot fuel flow passage portions such that, in use, pilot fuel can flow in opposing axial directions within the adjacent axially-extending pilot fuel flow passage portions, 
the at least one main fuel flow passage each comprises at least one axially-extending main fuel flow passage portion, 
the at least one axially-extending main fuel flow passage portion and the at least one axially-extending pilot fuel flow passage portion are concentrically arranged, and 
each of the at least one axially-extending main fuel flow passage portion is concentrically radially-inwards of a respective one of the axially-extending pilot fuel flow passage portions.  


flowing pilot fuel within an even number greater than two of axially-extending pilot fuel flow passage portions 
and flowing main fuel within at least one axially-extending main fuel flow passage portion of at least one main fuel flow passage, the at least one convoluted pilot fuel flow passage and the at least one axially-extending main fuel flow passage portion each of the at least one axially-extending main fuel flow passage portion is concentrically radially-inwards of a respective one of the axially-extending pilot fuel flow passage portions; 
wherein the at least one convoluted pilot fuel flow passage extends continuously from a pilot fuel feed at an upstream end of the injector to a pilot spray nozzle inlet, the axially-extending pilot of the axially-extending pilot fuel flow passage portions has an upstream end proximal the upstream end of the fuel injector and a downstream end distal the upstream end of the fuel injector, and wherein adjacent axially-extending pilot fuel flow passage portions of the at least one convoluted pilot fuel flow passage are connected via a respective elbow portion alternately at the upstream and downstream ends of the adjacent axially-extending pilot fuel flow passage portions such that, in use, the pilot fuel can flow in opposing axial directions within the adjacent axially-extending pilot fuel flow passage portions.  

Reasons for Allowance

Claims 1, 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Thomson (US 20120228397 as referenced in OA dated 6/15/2021).  Thomson teaches a fuel injector for a combustion system of a gas turbine engine with a pilot fuel flow circuit and main fuel flow circuit.
Regarding claims 1, 12, 13, 14, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the respective claim, the convoluted pilot fuel flow passage having an even number greater than two of axially-extending pilot fuel flow passage portions with adjacent axially-extending pilot fuel flow passage portions being connected by an elbow portion that is alternatively located at upstream and downstream ends of the adjacent axially-extending pilot fuel flow passage portions.
Regarding claim 4-11, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741